      Case 2:20-cv-00480-RMP       ECF No. 6    filed 02/05/21   PageID.119 Page 1 of 11



1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
2                                                                    EASTERN DISTRICT OF WASHINGTON



                                                                      Feb 05, 2021
3
                                                                          SEAN F. MCAVOY, CLERK



4

5                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     COLBY THOMASON,
                                                    NO: 2:20-CV-480-RMP
8                                Plaintiff,
                                                    ORDER DENYING PLAINTIFF’S
9           v.                                      MOTION FOR REMAND

10    WALMART, INC., a Multinational
      Retail Corporation,
11
                                 Defendant.
12

13         BEFORE THE COURT is Plaintiff’s Motion for Remand to Spokane

14   County Superior Court, ECF No. 3. The Court has reviewed the motion, the record,

15   and is fully informed.

16                                      BACKGROUND

17         This matter arises from an incident at Walmart Supercenter Facility #2549 in

18   Spokane, Washington on June 15, 2019. ECF No. 1-3 at 3. Plaintiff Colby

19   Thomason claims an employee of Defendant Walmart, Inc. (“Walmart”) caused a

20   wooden pallet to drop on Plaintiff’s foot and Plaintiff suffered injuries as a result.

21   Id. On March 31, 2020, prior to the commencement of the action in state court,



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND ~ 1
      Case 2:20-cv-00480-RMP      ECF No. 6    filed 02/05/21   PageID.120 Page 2 of 11



1    Plaintiff demanded $296,567.79 in general and economic damages. ECF No. 3-1 at

2    6.

3           On August 27, 2020, Plaintiff filed a suit for damages against Walmart in

4    Spokane County Superior Court. See ECF No. 1-3. As set forth in the complaint,

5    Plaintiff seeks an identified amount of economic and non-economic damages for

6    injuries that are allegedly progressive and ongoing. Id. at 5.

7          On December 2, 2020, in response to Walmart’s Request for Statement of

8    Damages pursuant to RCW 4.28.360, Plaintiff indicated that he was claiming

9    medical expenses in the amount of $48,142.179 and noneconomic damages in the

10   range of $500,000 or more. See ECF No. 4 at 41–42. Plaintiff also responded to

11   Walmart’s First Interrogatories and Request for Production on December 3, 2020,

12   and listed his medical expenses. ECF No. 4 at 33–36.

13         On December 30, 2020, Walmart removed the action to this Court. See ECF

14   No. 1. Plaintiff now moves to remand the action to Spokane County Superior Court.

15   See ECF No. 3.

16         Plaintiff does not dispute that this Court has original jurisdiction under 28

17   U.S.C. § 1332(a) because there is full diversity between the parties and the amount

18   in controversy exceeds $75,000. ECF Nos. 1 at 3, 3 at 2. However, the parties

19   dispute whether Walmart’s Notice of Removal, ECF No. 1, was timely pursuant to

20   28 U.S.C. §§ 1446(b)(1), (3). The parties further dispute when Walmart had

21   knowledge of the amount in controversy.



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND ~ 2
      Case 2:20-cv-00480-RMP       ECF No. 6    filed 02/05/21   PageID.121 Page 3 of 11



1                                    LEGAL STANDARD

2          Under 28 U.S.C. § 1446(b), removal must be timely. Generally, a defendant

3    must remove a case within thirty days of receiving the complaint. 28 U.S.C. §

4    1446(b). However, if the complaint does not provide a basis for removal, a

5    defendant has a second opportunity to remove within thirty days of receiving, “a

6    copy of an amended pleading, motion, order or other paper from which it may first

7    be ascertained that the case is one which is or has become removable.” 28 U.S.C.

8    § 1446(b)(3). In the Ninth Circuit, defendants are not charged “with notice of

9    removability until they’ve received a paper that gives them enough information to

10   remove.” Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1251 (9th Cir. 2006).

11                                       DISCUSSION

12      A. First Thirty-Day Removal Period

13         Plaintiff claims that Walmart’s notice of removal is untimely because it was

14   not filed within thirty days of October 30, 2020, when Walmart was served with the

15   summons and complaint, pursuant to § 1446(b)(1).

16         “Section 1446(b) identifies two thirty-day periods for removing a case.”

17   Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 885 (9th Cir. 2010). “The first

18   thirty-day removal period is triggered ‘if the case stated by the initial pleading is

19   removable on its face.’” Id. (quoting Harris v. Bankers Life & Cas. Co., 425 F.3d

20   689, 694 (9th Cir. 2005)). “[N]otice of removability under § 1446(b) is determined

21   through examination of the four corners of the applicable pleadings, not through



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND ~ 3
      Case 2:20-cv-00480-RMP       ECF No. 6    filed 02/05/21   PageID.122 Page 4 of 11



1    subjective knowledge or a duty to make further inquiry.” Harris, 435 F.3d at 693.

2    The statute “requires a defendant to apply a reasonable amount of intelligence in

3    ascertaining removability,” such as “multiplying figures clearly stated in a

4    complaint.” Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1140 (9th Cir.

5    2013) (citation omitted).

6          Here, the amount in controversy is not evident within the four corners of

7    Plaintiff’s complaint filed in Spokane County Superior Court. See RCW 4.28.360

8    (“In any civil action for personal injuries, the complaint shall not contain a statement

9    of the damages sought but shall contain a prayer for damages as shall be determined.

10   A defendant in such action may at any time request a statement from the plaintiff

11   setting forth separately the amounts of any special damages and general damages

12   sought.”). Plaintiff’s general allegations relating to damages in the complaint are

13   insufficient to trigger the first thirty-day period. See ECF No. 1-3 at 5 (“As a direct

14   and proximate cause of defendants . . . plaintiff has suffered, and will continue to

15   suffer, economic and non-economic damages. Plaintiff’s injuries and damages are

16   ongoing.”); see also Freed v. Home Depot U.S.A., Inc., No. 18-cv-00359-BAS-

17   BLM, 2018 WL 6588526, at *2 (S.D. Cal. May 25, 2018) (“Even if it could have,

18   Home Depot did not have a duty to examine Plaintiff’s allegations beyond what she

19   provided in the complaint to calculate damages for a single slip and fall incident.”).

20   Accordingly, the complaint did not trigger the first thirty-day removal period.

21



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND ~ 4
      Case 2:20-cv-00480-RMP       ECF No. 6    filed 02/05/21   PageID.123 Page 5 of 11



1       B. Notice by Pre-Litigation Settlement Offer

2          Plaintiff contends that although the complaint did not specify an amount in

3    controversy, Walmart was nonetheless aware that the case was removable upon

4    receipt of the complaint based on Plaintiff’s previous settlement demand for

5    $296,567.79 made via email on March 31, 2020. ECF Nos. 3 at 1–2, 3-1 at 6.

6          The Ninth Circuit has held that “a demand letter sent during the course of the

7    state court action can constitute ‘other paper’ within the meaning of section

8    1446(b) if it reflects a reasonable estimate of the plaintiff’s claim.” Carvalho, 629

9    F.3d at 885 (citing Babasa v. LensCrafters, Inc., 498 F.3d 972, 975 (9th Cir. 2007)).

10   However, the Ninth Circuit also has held that “any document received prior to

11   receipt of the initial pleading cannot trigger the second thirty-day removal period.”

12   Carvalho, 629 F.3d at 885–886 (holding that “other paper” does not include

13   documents received prior to the receipt of the initial pleading; thus, plaintiff’s

14   settlement demand letter predating the filing of her complaint did not trigger a thirty-

15   day removal period).

16         Plaintiff’s argument that Walmart had knowledge of the amount of

17   controversy given his pre-litigation settlement demand has been addressed directly

18   and rejected by the Ninth Circuit. See Carvalho, 629 F.3d at 885–886.

19   Consequently, the March 31, 2020 settlement demand did not trigger a thirty-day

20   removal period under § 1446(b).

21



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND ~ 5
      Case 2:20-cv-00480-RMP       ECF No. 6    filed 02/05/21   PageID.124 Page 6 of 11



1       C. Notice by Telephone Conference

2          Plaintiff also claims that Walmart was made aware of the amount of

3    controversy based upon a phone call between counsel on November 18, 2020, during

4    which it was communicated that Plaintiff was claiming damages related to lumbar

5    surgery. ECF No. 3 at 3. Walmart argues that this exchange did not trigger a second

6    removal period because (1) a phone call is not “an amended pleading, motion, order

7    or other paper” and (2) Plaintiff’s counsel never communicated an amount for the

8    lumbar surgery. ECF No. 4 at 11.

9          As noted above, “[s]ection 1446(b) identifies two thirty-day periods for

10   removing a case.” Carvalho, 629 F.3d at 885. “The second thirty-day removal

11   period is triggered if the initial pleading does not indicate that the case is removable,

12   and the defendant receives ‘a copy of an amended pleading, motion, order or other

13   paper’ from which removability may first be ascertained.” Id. (quoting 28 U.S.C. §

14   1446(b)). Written settlement offers or demands exchanged during the course of

15   litigation may be considered “other papers.” See Cohn v. Petsmart Inc., 281 F.3d

16   837, 840 (9th Cir. 2002) (“A settlement letter is relevant evidence of the amount in

17   controversy if it appears to reflect a reasonable estimate of the plaintiff’s claim.”);

18   see also Babasa v. LensCrafters, Inc., 498 F.3d 972, 975 (finding that letter which

19   “confirm[ed] some issues discussed in [a] recent telephone conversation” and

20   estimating damages in excess of $5 million put defendant on notice of removability).

21   However, “oral settlement offers may not be considered in determining the



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND ~ 6
      Case 2:20-cv-00480-RMP       ECF No. 6    filed 02/05/21   PageID.125 Page 7 of 11



1    timeliness of removal.” Mojica v. Compass Grp. USA, Inc., No. SACV 12-01233-

2    CJC (FMOx), 2012 WL 13020088, at *2 (C.D. Cal. Sept. 27, 2012).

3          Other courts in the Ninth Circuit have rejected that a telephone conversation

4    between counsel discussing the nature of damages triggers the second thirty-day

5    removal period. See, e.g., Pontiero v. GEICO Gen. Ins. Co., No. EDCV-171125

6    JGB (DTBx), 2017 WL 3475666, at *4 (C.D. Cal. Aug. 14, 2017) (“The phone

7    conversation between counsel for Plaintiff and counsel for Geico could not trigger

8    the 30–day period for removal because an oral statement is not an ‘other paper’

9    indicating that the case is removable.”); see also Riggs v. Cont'l Baking Co., 678 F.

10   Supp. 236, 238 (N.D. Cal. 1988) (“The elements of removability must be

11   specifically indicated in official papers before the statutory period begins to run.”).

12         The Court agrees that the telephone conversation between counsel and

13   reference to lumbar surgery did not trigger a second removal period. First, the

14   telephone conversation is not an “other paper” as contemplated by 28 U.S.C. §

15   1446(b)(3). See Pontiero v. GEICO Gen. Ins. Co., No. EDCV-171125 JGB (DTBx),

16   2017 WL 3475666, at *4. Second, even if it was an “other paper,” it was not a

17   settlement demand and no monetary figure was assigned to the lumbar surgery. See

18   Lewis v. Sys. & Servs. Tech., Inc., No. CV 14-8930 FMO (Ex), 2015 WL 13306501,

19   at *2 (C.D. Cal. Feb. 27, 2015) (“As an initial matter, the Settlement Demand does

20   not include an actual settlement amount.”).

21



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND ~ 7
      Case 2:20-cv-00480-RMP       ECF No. 6    filed 02/05/21   PageID.126 Page 8 of 11



1          Accordingly, the telephone call between counsel did not trigger the second

2    thirty-day removal period under § 1446(b).

3       D. Doctor’s Declaration

4          In Plaintiff’s reply, he further argues that Walmart was aware that lumbar

5    surgery was related to the incident giving rise to the claim based upon a declaration

6    from Plaintiff’s medical provider, Dr. Jason Dreyer, DO., that was disclosed to

7    Walmart in March 2020 during pre-litigation settlement discussions. ECF No. 5-1 at

8    5–8. Plaintiff argues that since Walmart was in possession of “other papers” in the

9    form of the declaration from Dr. Dreyer, as well as Plaintiff’s prelitigation demand

10   offer (discussed infra), the first thirty-day removal period was triggered upon

11   Walmart’s receipt of the complaint. ECF No. 5 at 3.

12         Plaintiff’s argument conflates 28 U.S.C. § 1446(b)(1), setting forth the first

13   thirty-day removal period, and 28 U.S.C. § 1446(b)(3), setting forth a second thirty-

14   day removal period triggered by the receipt of “other papers.” Plaintiff essentially

15   argues that the two different removal periods set forth by §§ 1446(b)(1) and (3) were

16   triggered on the same day in this case. Despite Plaintiff’s assertion that Carvalho is

17   inapplicable to the facts here, the Ninth Circuit’s reasoning forecloses Plaintiff’s

18   reliance on any pre-complaint documents in Walmart’s possession, including the

19   declaration of Dr. Dryer, to trigger the first or second removal period. Carvalho,

20   629 F.3d at 886 (rejecting that “a pre-complaint document . . . can operate in

21



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND ~ 8
      Case 2:20-cv-00480-RMP      ECF No. 6    filed 02/05/21   PageID.127 Page 9 of 11



1    tandem with an indeterminate initial pleading to trigger some kind of hybrid of the

2    first and second removal periods.”).

3          Furthermore, the Court is unpersuaded by the case law cited by Plaintiff. See

4    ECF No. 5 at 4–5 (citing Grazia v. Safeco Ins. Co. of Illinois, No. C17-1130-JCC,

5    2017 WL 4803921, at *1–2 (W.D. Wash. Oct. 25, 2017); Banta v. Am. Med.

6    Response Inc., No. CV 11–03586 GAF (RZx), 2011 WL 2837642 at *7 (C.D. Cal.

7    July 15, 2011)).

8          The Ninth Circuit’s decision in Harris adopted a bright line approach that the

9    determination of whether the initial pleading is removable is based upon the

10   “examination of the four corners of the applicable pleadings, [and] not through

11   subjective knowledge or a duty to make further inquiry.” Harris, 425 F.3d at 694.

12   The Banta court, followed by the Grazia court, distinguished Harris on the grounds

13   that “Harris involved a complaint that was indefinite as to complete diversity, rather

14   than as to the amount-in-controversy.” See Chavarria v. Mgmt. & Training Corp.,

15   Case No.: 16-cv-617-H (RBB), 2016 WL 11621563 at *4 n. 3 (S.D. Cal. 2016).

16   However, the Banta and Grazia cases are the outliers. See id. Furthermore, the

17   Ninth Circuit has affirmatively applied the principles set forth in Harris to amount in

18   controversy cases subsequent to the Banta decision. See e.g., Kuxhausen, 707 F.3d

19   at 1141.

20

21



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND ~ 9
      Case 2:20-cv-00480-RMP      ECF No. 6    filed 02/05/21   PageID.128 Page 10 of 11



1          The Court also finds that the case law cited by Plaintiff is factually

2    distinguishable from the present matter. See Roth v. CHA Hollywood Med. Ctr.,

3    L.P., 720 F.3d 1121, 1125 (9th Cir. 2013) (finding that case was removable outside

4    of § 1446 windows where defendant conducted its own investigation, after receipt of

5    the first amended complaint, and discovered that the case was removable); see also

6    Grazia, C17-1130-JCC, 2017 WL 4803921, at *1–2 (holding that removal was

7    untimely where thirty-day clock for removal started upon Defendant’s receipt of

8    Plaintiff’s interrogatory answers which indicated that Plaintiff was seeking

9    significant, long-term damages yet did not identify an amount); and Banta, No. CV

10   11–03586 GAF (RZx), 2011 WL 2837642 at *7 (concluding that although the initial

11   pleading was indefinite as to the amount in controversy, defendant was on notice

12   that the amount of controversy was a very large sum of money in class action suit

13   brought on behalf of all California employees for noncompliance of labor laws

14   regarding overtime pay and meal breaks.).

15         Thus, contrary to Plaintiff’s arguments, Dr. Dreyer’s declaration in tandem

16   with the complaint did not trigger the first or second thirty-day removal periods.

17      E. Responses to Discovery Requests

18         Walmart argues that removal of this matter was timely because Walmart

19   filed notice within thirty days of receiving Plaintiff’s responses to the request for

20   statement of damages and interrogatories, from which the amount in controversy

21   could be ascertained. ECF No. 4 at 10–11.



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND ~ 10
      Case 2:20-cv-00480-RMP     ECF No. 6    filed 02/05/21   PageID.129 Page 11 of 11



1          The Court agrees. The second thirty-day time period was triggered on

2    December 2, 2020, when Plaintiff provided Walmart with his Statement of Damages

3    and responses to interrogatories, which Walmart had requested in the state court

4    action. ECF No. 4 at 33–41. In the Statement of Damages, Plaintiff detailed that he

5    sought medical expenses in the amount of $48,142.79 and noneconomic damages in

6    the range of $500,000 or more. Id. at 4. Plaintiff’s responses are “other papers” that

7    made the amount of controversy ascertainable. 28 U.S.C. § 1446(b)(3). Because

8    Walmart removed this case on December 30, 2020, within the thirty-day period,

9    Walmart timely removed this case under § 1446(b)(3).

10         The parties agree that this Court has original jurisdiction under 28 U.S.C.

11   § 1332(a) because there is full diversity between the parties and the amount in

12   controversy exceeds $75,000. ECF Nos. 1 at 3, 3 at 2. Having found that Walmart

13   timely removed the action, Plaintiff’s motion for remand is denied.

14         Accordingly, IT IS HEREBY ORDERED: Plaintiff’s Motion for Remand to

15   Spokane County Superior Court, ECF No. 3, is DENIED.

16         IT IS SO ORDERED. The District Court Clerk is directed to enter this

17   Order and provide copies to counsel.

18         DATED February 5, 2021.

19
                                                s/ Rosanna Malouf Peterson
20                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
21



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND ~ 11
